DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Prewitt, on 1/5/2021.

The application has been amended as follows: 
Claim 35 (amended):  An audio apparatus comprising a first component, the first component comprising: 
an input for receiving a source audio data stream; and 
first and second signal paths for generating first and second audio signals from said source audio data stream and outputting said first and second audio signals, 
wherein the first signal path is configured to output a substantially unmodified version of the source audio data stream as the first audio signal;
adding to or replacing part of audio content of the source audio data stream with additional or replacement audio content comprising an audio alert signal; and
wherein the audio apparatus is configured to output both said first audio signal and said second audio signal simultaneously as separate audio signals.

	Claim 36 (amended):  The audio apparatus as claimed in claim 35 further comprising a second component, the second component comprising a controller configured to:
	receive the first and second audio signals from the first component;
	compare the first and second audio signals; and
	select one of the first and second audio signals as the basis for a signal to be supplied to an output path of the second component based on the comparison.

Claim 38 (amended):  The audio apparatus as claimed in claim 37 wherein the first audio signal corresponds to a higher quality signal for audio content that is present in both of the first and second audio signals than the second [[input]] audio signal.

Claim 40 (amended):  The audio apparatus as claimed in claim 35 wherein: 
or 
the first audio signal has a higher sample rate than the second audio signal; [[and/or]] or 
the second audio signal is a multi-bit signal.

Claim 41 (amended):  The audio apparatus as claimed in claim 36 wherein the second component comprises at least one variable gain stage for applying a controlled gain to the selected one of the first and second audio signals.

Claim 50 (amended):  The audio apparatus as claimed in claim 35 wherein the second signal path comprises one or more of: 
a variable gain element; 

a decimator for reducing a sample rate of the second audio signal compared to the source audio data stream. 

Claim 51 (amended):  The audio apparatus as claimed in claim 36 wherein the second component comprises at least one connector for a peripheral audio device to be removeably connected wherein the apparatus is operable, in use, to supply a signal to the at least one connector via the output path and/or wherein the audio apparatus comprises at least one output transducer operable, in use, to be driven by a signal received via the output path.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 35, the prior art of record, Trammell (US Pub. 20150326195) discloses an audio apparatus comprising a first component, the first component comprising: an input for receiving a source audio data stream; and first and second signal paths for generating first and second audio signals from said source audio data stream and outputting said first and second audio signals, wherein the first signal path is configured to output a substantially unmodified version of the source audio data stream as the first audio signal; wherein the second signal path comprises at least one module; and wherein the audio apparatus is configured to output both said first audio signal and said second audio signal simultaneously.  
However, Trammell fails to teach the combination of an audio apparatus comprising a first component, the first component comprising: an input for receiving a source audio data stream; and first and second signal paths for generating first and second audio signals from said source audio data stream and outputting said first and second audio signals, wherein the first signal path is configured to output a substantially unmodified version of the source audio data stream as the first audio signal; wherein the second signal path comprises at least one module for adding to or replacing part of audio content of the source audio data stream with additional or replacement audio content comprising an audio alert signal; and wherein the audio apparatus is configured to output both said first audio signal and said second audio signal simultaneously as separate audio signals.  The distinct features, as disclosed in independent claims 35, render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654